Citation Nr: 1823207	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-28 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.   Entitlement to service connection for basal cell carcinoma of the head, face, and neck, to include as due to ionizing radiation exposure.

2.   Entitlement to service connection for basal cell carcinoma of the posterior trunk and tip of left shoulder, to include as due to ionizing radiation exposure.

3.   Entitlement to service connection for a left wrist disability, to include as secondary to residuals of a left index finger injury. 

4.   Entitlement to a compensable rating for residuals of a left index finger injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1963 to January 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2011 and November 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2016, the Board remanded this appeal for further development.

The issues of entitlement to service connection for basal cell carcinoma of the head, face, and neck; entitlement to service connection for basal cell carcinoma of the posterior trunk and tip of left shoulder; and entitlement to service connection for a left wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's left index finger disability has been manifested by an actually painful joint.  


CONCLUSION OF LAW

The criteria for a 10 percent, but no higher, rating for residuals of an injury to the left index finger have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5229 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"). 

In November 2012 and February 2018 statements, the Veteran indicated that he felt the June 2011 and April 2017 VA examinations of his left index finger were inadequate.  He essentially alleged that the examinations gave the appearance of evaluating the left index finger condition, but had not competently examined the condition.  He indicated that private doctors had X-rayed the hands and determined the exact source of the pain that he was having.  To the extent the Veteran alleges that the examinations have not adequately evaluated the source of his pain, the purpose of VA compensation examinations is to evaluate a condition with emphasis upon limitation of activity imposed by the disabling condition in order to assign an appropriate percentage rating to the condition, it is not to treat the condition.  As such, the June 2011 and April 2017 VA examination reports reflect that all necessary testing was completed to evaluate impairment caused by the left index finger disability in accordance with the pertinent rating criteria, including describing any pain and functional loss.  Therefore, the Board finds that the June 2011 and April 2017 examinations are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Neither the Veteran nor his representative has raised any other issues with the duty to assist.  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




II.   Legal Criteria and Analysis

The Veteran asserts that his left index finger disability warrants a compensable rating.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id. 

The Schedule assigns Diagnostic Codes (DCs) to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14. 

DC 5229 contemplates the limitation of motion for the index or long finger and provides for a noncompensable rating when there is a gap of less than one inch (2.5 centimeters) between the fingertip and proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  Under DC 5229, a 10 percent disability rating is warranted when there is a gap of 2.5 centimeters or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute functional loss and is just one fact to be considered when evaluating functional impairment).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran was initially granted service connection for the index finger of the left hand, evaluated as noncompensable, in a December 1968 rating decision.  The Veteran is right-handed.  See C&P Exam, April 2017.  He filed a claim for an increased rating in February 2011.  

In a May 2011 statement, the Veteran said that he had a sharp pain in his knuckles and finger and that it reduced his range of motion, interfering with his work as a land surveyor.  The Veteran said that he was using over-the-counter pain medication.

The Veteran was afforded a VA examination for his left index finger in June 2011.  The Veteran described a dull ache and a stinging pain in the finger and reported that he frequently dropped things at work.  The examiner found that the Veteran's hand strength and dexterity was unimpaired.  She found the Veteran did not show objective evidence of pain and the extension of all three joints in the finger was normal.  The gap between the index finger and the proximal transverse crease of the Veteran's hand was less than one inch.  The examiner found no additional evidence of pain or limitation of motion after repetitive motion.  An X-ray of his left index finger showed no evidence of acute fracture or dislocation or of bony erosive changes, but did show soft tissue swelling.  The examiner diagnosed the Veteran with a healed injury to his left index finger, which decreased his manual dexterity and caused pain.  She reported that the Veteran had no functional impairment in feeding, mild impairment with chores, shopping, exercise, recreation, traveling, bathing, dressing, grooming, and driving, and moderate impairment in sports.

In a November 2012 statement, the Veteran reported that his pain and limitation of motion had increased.  He indicated that he had trouble fastening his pants and doing other tasks that put strain on that area of the left hand.  

The Veteran was treated at a VA facility for his hand pain in May 2012.  He said that his hand was painful, partially numb and tingling.

In January 2013 a private hand surgeon examined the Veteran's left hand, primarily concerning the wrist.  He found joint pain and tenderness but good range of motion.
The Veteran filed a statement in October 2014.  He said that he was in constant pain and that he had some numbness in the finger.  The Veteran said that the private surgeon had recommended a surgery that would limit the motion of his hand.  

The Veteran was afforded another VA examination of his finger in April 2017.  The Veteran described a constant ache in the finger with some numbness.  He said that as a land surveyor, he uses his fingers to operate equipment and his impairment has led to him drop equipment and tools.  The examiner saw no evidence of pain in the finger and found there was no gap between the finger and the proximal transverse crease of the hand on maximal flexion.  The Veteran performed repetitive use testing with at least three repetitions and showed no additional functional loss.  The Veteran was also examined immediately after repetitive use over time and showed no additional functional loss.  The Veteran did not report flare-ups or any other additional factors contributing to his disability.  His left hand grip strength was limited to 4/5 but the examiner found that this reduction in his strength was due to degenerative changes, not to the residuals of the 1964 finger injury.  Based on X-rays taken during this examination, the examiner found that the Veteran had significant arthritis joint space loss and erosive changes in his left hand and fingers.

Under DC 5229, a maximum 10 percent rating is warranted when there is limitation of motion with a gap of 1 inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  In the June 2011 VA examination, the gap between the fingertip and the proximal transverse crease of the palm was less than one inch and the finger could be fully extended.  In the April 2017 VA examination, the examiner found that there was no gap between the finger and the proximal transverse crease of the hand on maximal flexion, and the finger could be fully extended.  Such findings alone do not warrant a compensable rating for limitation of motion of the left index finger. 

The Board has considered the factors listed in 38 C.F.R. § 4.40 and 4.45 and 4.59.  The Board notes the Veteran's reports of pain and numbness in the finger, including painful motion of the finger.  The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Here, the Veteran has consistently reported pain in his left index finger with range of motion throughout the appeal period.  Although such has not been objectively shown, objective evidence of pain is not a requirement for a compensable rating pursuant to § 4.59.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that painful motion warrants the assignment of the minimum compensable rating for limitation of motion of the affected joint).  Giving the Veteran the benefit of the doubt, the Board finds that the Veteran's limitation of motion of the left index finger manifests in painful motion, and thus warrants a 10 percent disability rating for an actually, painful joint.  38 C.F.R. § 4.59, 4.71a, DC 5229; Burton, 25 Vet. App. at 5.

A 10 percent rating is the maximum rating available under Diagnostic Code 5229.  Nor has there been any evidence of any ankylosis involving the left index finger or any other finger of the left hand related to the service-connected left index finger disability during the claim period.  See 38 C.F.R. § 4.71a, DC 5229. 

Finally, the evidence does not show any overall functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Thus, the Board finds that the Veteran's degree of adverse symptomatology does not form a sufficient basis for finding the severity of his left index finger disability is equivalent to an amputation under DC 5156. 

In summary, the Board finds that the criteria for an initial 10 percent, but no higher, rating for the left index finger pursuant to 38 C.F.R. § 4.59 have been met.  


ORDER

A 10 percent, but no higher, rating for residuals of a left index finger injury is granted, subject to the regulations governing the payment of monetary awards.




REMAND

The Veteran also asserts that he is entitled to service connection for basal cell carcinomas of the head, face, and neck, to include as due to ionizing radiation exposure; basal cell carcinomas of the posterior trunk and tip of the left shoulder, to include as due to ionizing radiation exposure; and a left wrist disability, to include as secondary to residuals of the service-connected left index finger injury.

While the Board regrets the additional delay, these claims must be remanded for additional development prior to adjudication.  A Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  

In December 2016, the Board remanded the claims to the AOJ for additional development, including requesting that a radiation dose estimate be prepared by VA's Undersecretary for Health for the basal cell carcinoma claims, and that a VA examination of the Veteran's left wrist be conducted.  Unfortunately, the Board finds that the AOJ did not substantially comply with the terms of the remand.

The Veteran asserts that his basal cell carcinomas are the result of his claimed exposure to ionizing radiation while in the Army.  His August 1965 MOS Evaluation Report confirms that the Veteran served as a technician for Nike-Hercules missiles and a certificate reflects that he completed the Nike-Hercules Warhead Prefire Course in June 1964.

The Board's remand order directed the AOJ to obtain a radiation dose estimate, to "undertake all steps necessary for review and action pursuant to 38 C.F.R. § 3.311, to include referral to the Under Secretary for Health, through the Under Secretary for Benefits, for preparation of a dose estimate, to the extent feasible, based on available methodologies.  The Under Secretary for Benefits should determine whether it is at least as likely as not that any exposure to ionizing radiation during the Veteran's service caused or contributed to his development of basal cell carcinoma of the head, face, and neck."
In July 2017, the AOJ sent a letter to the National Institutes of Health (NIH), Under Secretary for Health, requesting a radiation dose estimate for the Veteran.  In August 2017, NIH responded with a letter to the VA indicating that the Veteran is "NOT AN NIH PATIENT."  There was no further development of the issue of the Veteran's radiation dosage.  

The actions taken by the AOJ in this case do not substantially comply with the Board's remand directives.  Specifically, § 3.311(a)(2)(iii) provides that for ionizing radiation exposure cases where a dose estimate cannot be obtained from the Department of Defense, any records regarding a Veteran's radiation dose in service will be forwarded to VA's Under Secretary for Health who will be responsible  for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Such information is not supposed to be forwarded to NIH's Under Secretary for Health for a dose estimate.  Therefore, further remand is required to send a request to VA's Under Secretary for Health for preparation of a dose estimate for the two claims seeking service connection for basal cell carcinomas.  See Stegall, 11 Vet. App. at 271.  

The Board's December 2016 order also remanded the left wrist disability claim for further development.  The Veteran has claimed that his left wrist disability is secondary to his service-connected left index finger disability.  The Board therefore directed the AOJ to schedule a VA examination of his left index finger and left wrist, and "after reviewing the record, the examiner is asked to opine as to whether it is at least as likely as not (a 50 percent or better probability) that any current left wrist disability is related to service, to include on a direct or secondary basis."

The AOJ arranged a VA examination of the wrist in April 2017.  The examiner found that the wrist injury was less likely than not caused by the Veteran's service and less likely than not caused by his left index finger injury, but the examiner did not discuss aggravation of the wrist injury by the finger injury.  An opinion for secondary service connection must address possible aggravation; otherwise it is inadequate to support a VA decision.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Therefore, remand for an addendum opinion that addresses the question of aggravation is necessary.
Accordingly, the case is REMANDED for the following actions:

1.   Forward all available records concerning the Veteran's exposure to radiation to VA's Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies, pursuant to 38 C.F.R. § 3.311(a)(2)(iii). 

In preparing a dose estimate, VA's Under Secretary for Health should be instructed to consider that the Veteran received a certificate for completing the Nike-Hercules Warhead Prefire Course in June 1964 and that an August 1965 MOS Evaluation Report confirms that the Veteran served as a technician for Nike-Hercules missiles.

2. After completion of the foregoing, forward the claim to VA's Under Secretary for Benefits for appropriate consideration, in accordance with 38 C.F.R. § 3.311(c).  

3.   Obtain an addendum opinion from the April 2017 VA examiner, if available, or another appropriate examiner if the April 2017 VA examiner is not available, to determine the etiology of the Veteran's left wrist disability.  The claims file must be made available to the examiner in conjunction with the request.

It is left to the discretion of the examiner as to whether an examination of the Veteran is needed.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left wrist disability was aggravated (i.e., any worsening in the severity of the condition beyond the natural course of the condition) by the Veteran's service-connected left index finger disability.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.   After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


